Citation Nr: 0031966	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-03 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
lung disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to August 
1947 and from March 1948 to March 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which held that new and material 
evidence had not been submitted to reopen a claim for 
entitlement to service connection for a lung disability.


FINDINGS OF FACT

1.  In a June 1960 rating decision, the RO denied a claim by 
the veteran for entitlement to service connection for a lung 
disability; it held that there was no evidence of a current 
disability.

2.  The veteran did not appeal the June 1960 RO decision 
within one year of being notified of that determination.  

3.  The evidence added to the record since the June 1960 RO 
decision includes medical evidence bearing directly and 
substantially on the issue of a current lung disability.


CONCLUSIONS OF LAW

1.  The June 1960 RO decision denying a claim for entitlement 
to service connection for a lung disability is final.  
38 U.S.C. § 4005 (1958); 38 C.F.R. § 3.104; effective May 29, 
1959 to December 31, 1962; currently 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.200 (2000).

2.  Evidence received since the June 1960 RO decision is new 
and material to the issue of entitlement to service 
connection for a lung disability and, thus, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran was originally denied entitlement to service 
connection for a lung disability by the RO in June 1960.  He 
was notified of that determination by an RO letter dated that 
same month.  He did not appeal the decision within the 
applicable time limits.  Thus, it is a final decision.  
38 U.S.C. § 4005 (1958); 38 C.F.R. § 3.104; effective May 29, 
1959 to December 31, 1962; currently 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.200 (2000).

II.  Laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (2000).  Direct 
service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303(d)  
(2000).  Entitlement to service connection may also be 
granted for a chronic disability.  However, that disability 
must either be shown to be chronic in service or there must 
be evidence of a continuity of symptomatology sufficient to 
show that a condition noted in service was a chronic 
condition.  38 C.F.R. § 3.303(b)  (2000).

Under applicable law, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991).  "New and material evidence" is defined as 
that "not previously submitted to the agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a)  (2000).

Thus, to reopen a claim that was previously and finally 
disallowed, a two-step analysis must be conducted ("Manio 
test").  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  
Manio, 1 Vet. App. at 145.

III.  Analysis

In June 1960, the RO denied the veteran's claim for service 
connection for a lung disability because it concluded that 
the evidence of record did not show that he had a current 
disability.  That determination was based on review of the 
veteran's service medical records and a post-service VA 
examination report.

In order to reopen his claim, the veteran must present 
additional, competent evidence that bears directly and 
substantially on the issue of the presence of a current lung 
disability.  38 C.F.R. § 3.156(a)  (2000); Evans, 9 Vet. 
App. at 283; Manio, 1 Vet. App. at 145.

After review of the evidence received since the June 1960 RO 
decision, the Board finds that competent evidence relevant to 
the issue of a current lung disability has been submitted.  
Recent private and VA medical records show that the veteran 
apparently has some obstructive disease of the lungs.  
Diagnosis of obstructive lung disease or chronic obstructive 
pulmonary disease (COPD) is shown in a December 1991 private 
evaluation record, a January 1999 VA pulmonary function test 
report, a May 1999 VA outpatient note, and elsewhere in the 
claims file.  This evidence bears directly and substantially 
on the issue of a current lung disability.

Overall, the Board finds that new and material evidence has 
been presented and that, consequently, the veteran's claim is 
reopened.


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a lung 
disability; to this extent the claim is allowed.  


REMAND

Before adjudicating the veteran's claim for entitlement to 
service connection for a lung disability on the merits, the 
Board must determine if VA has met its duty to assist the 
veteran with the development of his claim.  In this regard, 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096  (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000); see Karnas v. Derwinski, 1 Vet. App. 308, 313  
(1991) (Where the law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been conducted, the version of the law or 
regulation most favorable to the veteran shall be applied.). 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

Accordingly, this case is REMANDED for the following:

1.  The RO should then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and evidentiary development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 
5107), are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  Thereafter, the RO should review its 
decision on the claim on appeal to 
determine if any change is warranted.

3.  If any benefits sought on appeal 
remain denied, the appellant and 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

	(CONTINUED ON NEXT PAGE)

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 


